Title: To George Washington from William Pearce, 19 October 1793
From: Pearce, William
To: Washington, George


          
            Sir
            Kent County [Md.] October 19th 1793
          
          I Recevd you Letter with a Coppy of our Agreement—you
            Inform me that I am to Live this winter at your mansion House which I shall Like Very
            well as it will be giving me an oppertunity of Giting acquainted with the Business
            there—But after that If it should be agreeable to you I had Rather Live in the house you
            intended for me as I have Several small Children and I should Like to keep them at A
            distance from the Black ones. and I thougt I saw a great many at your mansion house I
            have spoke for the plows and Expect to bring Them down with me and the other things you
            mention—As you Intend to leave home and probable will not be there when I go Down I will
            thank you to Leave me Every Instruction That you may think Nessessary—for their is some
            of your Business I fear I shall be at a Loss at first as to the
              management of your farms I Hope I shall Give you Sattisfaction
            However I shall use my utmost Indevours to Do it, for I do assure you that I would not
            miss Giveing you Sattissfaction for twice the sum I am to Receive—I am makeing Every
            Exertion In my power to Git my Business Setled and to git in Readiness to Come as soon
            as I possable Can, But my people has Been Very Sick and people are Generaly so—that
            hands ware not to be hired, but I hope I shall be ready to git Down before frost Set in,
            I have been Looking out For a Carpenter that I thought would Suit you But I cannot git
            one to Come that I think would do nor a man to Look after your house people, Dichers
              &c.—In your Letter you did not say wheather you
            Had got Either of them—I will still be upon the Look out for such Carractors as you
            first mentiond & will Ingage them Conditionaly If I Can meet With such as I think
            would suit and If you think proper to write and should not be suited and I should git
            Such men I will bring them down with me. I am Sir with the Greatest Resect Your Humbe
            Servt
          
            William Pearce
          
        